Citation Nr: 1807740	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder in the right lower extremity.

2.  Entitlement to service connection for a circulatory disorder in the left lower extremity.

3.  Entitlement to service connection for hammertoes.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney
ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded all issues for further development to include obtaining treatment records and medical examinations.  The Board directed that after completion of development, the AOJ should readjudicate the claims on appeal, and furnish a supplement statement of the case (SSOC) concerning any denied claims to the Veteran and her representative before returning the case to the Board.  

The record reflects that since the January 2015 Board remand, the AOJ obtained various treatment records and medical examinations concerning the Veteran's claimed disabilities.  However, the AOJ recertified the appeal to the Board in June 2017 without readjudicating the claims by issuing an SSOC and furnishing a copy to the Veteran and her representative as required by January 2015 Board remand directives and VA regulations.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §§ 19.31(b), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Consider all evidence of record, ensure compliance with the previous January 2015 Board remand directives, and then readjudicate the issues on appeal.  For any issue that remain denied, prepare and issue an SSOC in accordance with all applicable law and regulations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

